                                 UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEW JERSEY


 JOHN S. MACDONALD, et. al.,

         Plaintiffs,                                            Civil Action No. 16-2781

                 v.                                                     OPINION

 CASHCALL, INC., et al.

         Defendants.


ARLEO, UNITED STATES DISTRICT JUDGE

        THIS MATTER comes before the Court by way of Plaintiffs John S. MacDonald’s

(“MacDonald”) and Jessica C. Spearman’s (“Spearman,” and together with MacDonald

“Plaintiffs”) Motion for Class Certification pursuant to Federal Rule of Civil Procedure 23.

Defendants Cashcall, Inc. (“Cashcall”), WS Funding, LLC (“WS Funding”), Delbert Services

Corp. (“Delbert”) and J. Paul Reddam (“Reddam,” and collectively with Cashcall, WS Funding

and Delbert, “Defendants”) oppose the motion. ECF No. 96. For the reasons that follow,

Plaintiffs’ Motion is granted, and the class is certified.

I.      BACKGROUND

        A.      Factual Background

        This action seeks to recover damages for unlawfully originated short term loans. In brief,

Plaintiffs allege that Defendants lent them money at exorbitant interest rates, in violation of state

and federal law. They seek to represent a class of plaintiffs who made payments on those loans.

        Cashcall is a California corporation with its principal place of business in Orange,

California. Cashcall 30(b)(6) Dep. at 18:20-23, ECF No. 93.4. WS Funding is a wholly-owned

                                                       1
subsidiary of Cashcall. Id. at 77:17-20. Reddam is Cashcall’s President, Chief Executive Officer,

sole director and sole shareholder. Id. at 22:2-9. He is also president and Chief Executive Officer

of WS Funding and the sole owner of Delbert. Id. at 163:18-23. Cashcall is in the business of

originating and servicing short-term, unsecured loans to consumers. Id. at 20:12-21:4.

        Plaintiffs claim that Cashcall has been attempting to evade state law usury limits and lend

money at extremely high interest rates. After previously attempting to evade such laws by having

state-chartered but federally regulated banks originate such loans,1 Plaintiffs claim that Cashcall

has now attempted to use the sovereignty of an Indian tribe to evade those same limits.

        In December 2009, Cashcall entered into an agreement with nonparty Western Sky

Financial, LLC (“Western Sky”). Under this arrangement, Cashcall agreed to purchase consumer

loans that Western Sky originated. 2 Western Sky is a South Dakota limited liability company run

by Martin “Butch” Webb, a member of the Cheyenne River Sioux Tribe (“CRST”). Id. at 60:4-

23. Most Western Sky loans carried an annual percentage interest rate of 139%, but ranged from

approximately 79% to 200%, depending on the principal amount borrowed. Reddam Dep. at


1
  Cashcall previously entered into agreements with the First Bank and Trust of Millbank, South Dakota, (“FB&T”)
whereby that Bank would originate short term loans with usurious interest rates but would assign those loans to
Cashcall. See W. Virginia v. CashCall, Inc., 605 F. Supp. 2d 781, 783 (S.D.W. Va. 2009) (describing arrangement).
As a federally-regulated Bank, FB&T could make usurious loans outside its home state under the Federal Deposit
Insurance Act, which Cashcall claimed permitted the arrangement. Id. The Court rejected this argument and held that
the State of West Virginia’s claims against Cashcall could proceed. Id. at 788.
2
  This arrangement is well documented in the record. See Agreement for the Assignment and Purchase of Promissory
Notes dated December 28, 2009, ECF No. 94.4 (agreement between Cashcall subsidiary WS Financial and Western
Sky under which the subsidiary will purchase consumer loans “on a daily basis” from Western Sky). The parties
entered substantially similar agreements on February 1, 2010, ECF No. 94.4, and October 28, 2010, ECF No. 94.5.
Under each such agreement, Cashcall agreed to pay a premium of either 5.02% (the December 2009 agreement) or
5.145% (the other agreements). Cashcall and Western Sky also entered into Service Agreements, whereby Cashcall
would provide Western Sky with services including underwriting review, customer service support, marketing
services, web hosting, a toll-free telephone number, and electronic communications with customers. See Agreement
for Service dated December 28, 2009, ECF No. 94.4. Cashcall charged Western Sky 2% of the face value of each
approved and executed loan transaction. Id. Under this agreement, Cashcall representatives would assist at every
stage of the loan origination process, including answering prospective borrower’s questions. Cashcall 30(b)(6) Dep.
at 99:12-21.
                                                             2
73:18-74:2, ECF No. 93.5. The loan agreements included an arbitration clause and a choice of

law provision claiming that the notes were governed exclusively by CRST law, and would not be

subject to either state or federal law. See, e.g. Standard Form Loan Agreements, ECF No. 93.15-16

(“This Loan Agreement is subject solely to the exclusive laws and jurisdiction of the [CRST]” and

including arbitration provision). Any disputes between the borrower and lender were to be

resolved by a CRST-affiliated arbitrator. Id. (the borrower “agree[s] that any Dispute . . . will be

resolved by arbitration, which shall be conducted by the [CRST] Nation by an authorized

representative”). All Western Sky-originated loans were assigned to Cashcall, normally within

three days of origination. Cashcall 30(b)(6) Dep. at

       Plaintiffs contend that this arrangement was little more than Cashcall operating under

another name. They argue that what appeared to be Western Sky originating loans that were

subsequently purchased and serviced by Cashcall was in fact a scheme to deceive consumers into

believing they were taking out loans associated with an Indian tribe, allowing Cashcall to avoid

state law usury limits.

       In support of this argument, Plaintiffs have submitted agreements between Cashcall and

Western Sky showing that Cashcall was deeply engaged in Western Sky’s affairs. Under the terms

of the agreements between Western Sky and Cashcall, Cashcall would purchase all loans that

Western Sky originated, generally “within three days of origination.” Id. at 79:5-9, 79:10-80:1,

125:2-3. Cashcall paid a premium for each loan Western Sky originated. Id. at 80:20-81:12; see

also supra, n. 2. Cashcall devised underwriting standards in conjunction with Western Sky for

Western Sky’s loans, and Cashcall employees reviewed each loan application to determine

whether it met those guidelines. Id. at 99:21-100:21. Cashcall would collect all payments on the

loans. Id. at 80:3-7.
                                                       3
       Cashcall also funded much of Western Sky’s operations: it provided Western Sky financing

to enable it to make loans to consumers and shouldered a significant portion of the administrative

costs associated with the origination process. Id. at 150:21-25; see also Promissory Note dated

December 28, 2009 (Cashcall subsidiary WS Financial lending $500,000 to “operate its business”

which is described as “the business of lending money.”). Cashcall paid Western Sky at least

$10,000 per month in administrative fees to cover Western Sky’s operating expenses, and agreed

to reimburse Western Sky for “any and all fees associated with [the] assignment and purchase” of

the loans, including “additional office or personnel cost,” and wiring and bank fees. Cashcall

30(b)(6) Dep. at 83:5-84:14.

       Western Sky found potential borrowers by through advertising, primarily on basic cable

television, and would encourage customers to either call a toll-free telephone number or to visit

their website. Id. at 170:2-11. Cashcall paid for some of Western Sky’s advertising and marketing

expenses and “drafted a lot of the advertising” for Western Sky loans. Id. at 85:25-86:5. It helped

Western Sky construct and maintain its website, and provided “dozens” of toll free telephone and

fax numbers to enable Western Sky to communicate with potential borrowers. Id. at 102:2-4,

129:13-16.

       Cashcall’s counsel was also responsible for drafting the loan agreements that borrowers

were required to sign to obtain their loans. Id. at 177:19-22. Cashcall’s 30(b)(6) deponent, General

Counsel Daniel Baren testified that it was Cashcall’s counsel who suggested and implemented

changes to the terms of these notes, while Western Sky’s counsel suggested only changes that

related to Indian Law aspects of the loan agreements. Id. at 179:2-81:17. If a borrower on a

Western Sky-originated loan defaulted, Cashcall would assign the loan to Delbert, which generally

collected on delinquent loans for Cashcall, among other companies. Id. at 164:11-13.
                                                     4
       Plaintiffs in this action are two New Jersey residents, both of whom took out short term

consumer loans from Western Sky. On December 18, 2012, Macdonald borrowed $5,000 from

Western Sky. MacDonald Western Sky Consumer Loan Agreement at 1, ECF No. 94.2. The loan

bore a 116.73% annual percentage interest rate, resulting in a finance charge of $35,944.28. Id.

As of April 2016, Cashcall had collected more than $15,000 on his loan. MacDonald Dep. Ex. 12,

ECF No. 93.21.

       Spearman obtained three separate loans from Western Sky. On October 16, 2012, and

again on January 15, 2013, Spearman borrowed $2,525, each time at an annual percentage rate of

138.13%. Spearman Western Sky Loan Agreements at 2, 8, ECF No. 93.7. On August 26, 2013,

Spearman borrowed $5,000 from Western Sky, at an annual percentage rate of 116.57%, resulting

in a finance charge of $35,864.59. Id. at 14. She paid off each of her loans in full. Spearman Dep.

at 66:9-12, ECF No. 96.2.

       B.      Procedural History

       MacDonald filed this action on May 17, 2016. Compl. ECF No. 1. Defendants responded

by moving to compel arbitration under the terms of MacDonald’s Western Sky loan agreement,

arguing that his claims were subject arbitration, and that CRST law governed this action. ECF

No. 11. On April 28, 2017, this Court found that the arbitration provision in the promissory note

was unenforceable, that New Jersey law governed, and largely denied Defendants’ motion to

dismiss, dismissing only a single cause of action under New Jersey’s Consumer Finance Licensing

Act (“NJCFLA”). ECF No. 24. On February 27, 2018, the Court of Appeals for the Third Circuit

affirmed that order. See MacDonald v. CashCall, Inc, 883 F.3d 220, 232 (3d Cir. 2018).

       On September 6, 2018, Plaintiffs amended their complaint pursuant to a stipulation with

Defendants, eliminating the dismissed NJCFLA claim and adding Spearman as a named plaintiff.
                                                    5
ECF Nos. 69, 70. The Amended Complaint asserts claims of: (1) usury in violation of N.J.S.A.

§§ 13:1-1(a) and 2C:21-19 (Count I), Am. Compl. ¶¶ 73-75; (2) violation of the New Jersey

Consumer Fraud Act (“CFA”), N.J.S.A. § 56:8-2, Am. Compl. ¶¶ 76-82 (Count II); (3) common

law restitution and unjust enrichment (Count III), Am. Compl. ¶¶ 83-85; (4) a declaration that

tribal law does not apply to the Classes’ loans and that the arbitration provision and class waiver

are unenforceable (Count IV), Am. Compl. ¶¶ 86-91; and (5) violation of the Racketeer Influenced

and Corrupt Organizations Act (“RICO”), 18 U.S.C. § 1961 et seq., (Count V), Am. Compl.

¶¶ 92-101. Defendants answered the Amended Complaint on October 9, 2018. ECF No. 76.

       On February 8, 2019, Plaintiffs filed this Motion for Class Certification.

II.    LEGAL STANDARD

       Every putative class action must satisfy the four requirements of Federal Rule of Civil

Procedure 23(a): numerosity, commonality, typicality, and adequacy. City Select Auto Sales Inc.

v. BMW Bank of N. Am. Inc., 867 F.3d 434, 438 (3d Cir. 2017) (citations omitted). In addition to

the Rule 23(a) requirements, a class action must be one of the types recognized by Rule 23(b).

Boyle v. Progressive Specialty Ins. Co., No. 09-5515, 2018 WL 2770166, at *4 (E.D. Pa. June 7,

2018). Here, Plaintiff has moved for certification under subsections (b)(2) and (b)(3).

       The Rule 23 requirements are “not mere pleading standards;” rather, “[p]roper analysis

under Rule 23 requires rigorous consideration of all the evidence and arguments offered by the

parties.” In re Hydrogen Peroxide Antitrust Litig., 552 F.3d 305, 316, 321 (3d Cir.2008). A district

court must “consider carefully all relevant evidence and make a definitive determination that the

requirements of Rule 23 have been met before certifying a class.” Id. at 320. Additionally, “the

court must resolve all factual or legal disputes relevant to class certification, even if they overlap

with the merits ... [and] [f]actual determinations necessary to make Rule 23 findings must be made
                                                      6
by a preponderance of the evidence.” Id. at 307, 320. “Weighing conflicting expert testimony at

the certification stage is not only permissible; it may be integral to the rigorous analysis Rule 23

demands.” Id. at 323. See also In re Thalomid & Revlimid Antitrust Litig., No. 14-6997, 2018 WL

6573118, at *78 (D.N.J. Oct. 30, 2018).

III.     PROPOSED CLASSES

         Plaintiffs seek certification of two classes, a “four-year class” and a “six-year class.” Other

than the date on which each class period begins, the two classes are identically defined as:

         All individuals who, on or after [May 17, 2010 or May 17, 2012], made payments
         to one or more Defendants on loans originated by the Western Sky Enterprise where
         the borrower was located in the State of New Jersey at the time the loan was
         originated.

Pl. Mem. at 14-15, ECF No. 94. For the purposes of this motion, Plaintiffs define “Western Sky

Enterprise” to include each Defendant and Western Sky Financial. Pl. Mem. at 3, 14-15, ECF No.

93.1.3

IV.      ANALYSIS

         Defendants raise several arguments as to why the classes should not be certified, focusing

on Rule 23(b)(3)’s predominance and superiority requirements.                       The Court concludes that

Plaintiffs have carried their burden of affirmatively demonstrating compliance with Rule 23(a)’s

and (b)(3)’s requirements, and that the putative classes is sufficiently ascertainable.




3
  Plaintiffs’ Amended Complaint does not clearly define “Western Sky Enterprise” that applies to the proposed class
definitions. See Am. Compl. ¶ 18. Defendants’ argument that “Western Sky Enterprise” refers to underfined unlawful
conduct as opposed to individuals and entities strains credulity. For the purposes of this motion, the Court will use
the definition of “Western Sky Enterprise” Plaintiffs provide in their brief in support of this motion. See infra at
section IV.B.1.
                                                              7
       A.      Rule 23(a) Requirements

             1.        Numerosity

       Rule 23(a)(1) requires that a class be “so numerous that joinder of all members is

impracticable.” Fed. R. Civ. P. 23(a)(1). There is no minimum number of plaintiffs required to

show that a class is sufficiently numerous, but generally, where a plaintiff can demonstrate that

there are more than 40 potential plaintiffs, they have met their burden of demonstrating

numerosity. Mielo v. Steak ‘n Shake Operations, Inc., 897 F.3d 467, 486 (3d Cir. 2018) (citing

Stewart v. Abraham, 275 F.3d 220, 226–27 (3d Cir. 2001)). Here, Defendants have stipulated that

11,158 individuals provided a New Jersey address on loan agreements executed on or after May

17, 2010 (the Six Year Class), and that 7,520 individuals listed a New Jersey address on loan

agreements executed on or after May 17, 2012 (the Four Year Class). ECF No. 93.18 ¶¶ 1-2.

Defendants do not dispute that these figures show the class is sufficiently numerous. The Court

therefore finds that Plaintiffs have satisfied the numerosity requirement.

             2.        Commonality

       Rule 23(a)(2) requires a finding that “there are questions of law or fact common to the

class.” Fed. R. Civ. P. 23(a)(2). Unlike the more searching predominance inquiry under Rule

23(b)(3), “[e]ven a single question of law or fact common to the members of the class will satisfy

the commonality requirement,” Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 369 (2011) (quoting

Nagareda, The Preexistence Principle and the Structure of the Class Action, 103 Colum. L.Rev.

149, 176, n.110 (2003)) (internal quotation marks omitted).         In this Circuit, “Rule 23(b)’s

predominance requirement incorporates Rule 23(a)’s commonality requirement because the

former, although similar, is ‘far more demanding’ than the latter.” Reinig v. RBS Citizens, N.A.,

912 F.3d 115, 127 (3d Cir. 2018) (quoting In re Warfarin Sodium Antitrust Litig., 391 F.3d 516,
                                                     8
528 (3d Cir. 2004)). Courts may therefore analyze commonality and predominance together, and

where a plaintiff demonstrates predominance, they necessarily show commonality. Id. (citing In

re LifeUSA Holding Inc., 242 F.3d 136, 144 (3d Cir. 2001)).

        As noted in Section II.B.3 infra, the Court finds that common questions predominate over

individual ones, and for that reason, Plaintiffs have satisfied Rule 23(a)(2)’s less demanding

commonality requirement. For the sake of completeness, the Court also finds that there are

common questions of law and fact. As to each class, the questions of whether Defendants charged

interest at rates in excess of those permitted by New Jersey law will be common, as will questions

of whether Defendants and Western Sky together formed an enterprise sufficient for liability under

RICO.

             3.        Typicality

        Rule 23(a)(3) requires Plaintiffs to demonstrate that “the claims or defenses of the

representative parties are typical of the claims or defenses of the class.” Fed. R. Civ. P. 23(a)(3).

This ensures that “the class representatives are sufficiently similar to the rest of the class—in terms

of their legal claims, factual circumstances, and stake in the litigation—so that certifying those

individuals to represent the class will be fair to the rest of the proposed class.” In re Schering

Plough Corp. ERISA Litig., 589 F.3d 585, 597 (3d Cir. 2009). The logic underlying the typicality

requirement is “that a class representative will adequately pursue her own claims, and if those

claims are ‘typical’ of those of the rest of the class, then her pursuit of her own interest will

necessarily benefit the class as well.” W. Rubenstein, 1 Newberg on Class Actions § 3:28 (5th ed.

2012); Baby Neal for & by Kanter v. Casey, 43 F.3d 48, 55 (3d Cir. 1994) (“Typicality asks

whether the named plaintiffs’ claims are typical, in common-sense terms, of the class, thus

suggesting that the incentives of the plaintiffs are aligned with those of the class.”).
                                                      9
       To show typicality, a plaintiff must demonstrate that the putative class representatives’

legal claims and theories, factual circumstances, and stake in the case are typical of the class as a

whole. This requires the Court to compare the attributes of the class to those of the named plaintiffs

to determine if they are sufficiently similar. In re Schering Plough, 589 F.3d at 597. After such a

comparison, the Court must be satisfied that: (1) the claims of the representatives are generally

the same as those of the class, both in terms of the legal theory and factual circumstances

underlying that theory; (2) the representatives are not subject to a defense that is inapplicable to

many of the class members and likely to become a major focus of the litigation; and (3) the interests

and incentives of the representatives are sufficiently aligned to those of the class. Id. at 599. For

each inquiry, the representative plaintiffs’ claims do not have to align perfectly with those of the

class. Factual differences between the representative plaintiffs’ claims and the absent class

members will not preclude a finding of typicality where the claims arise from the same event,

practice, or course of conduct. Baby Neal, 43 F.3d at 58; see also Beck v. Maximus, Inc., 457

F.3d 291, 296 (3d Cir. 2006).

       As to the first prong, Plaintiffs have shown that their claims are legally identical to those

of the class, as they obtained loans from Western Sky at allegedly usurious interest rates, under

loan agreements purporting to be governed exclusively by CRST law. These are precisely the

theories and claims under which each class seeks to recover.

       On the second and third prongs, Defendants contend that factual differences between the

Plaintiffs and the classes either render their claims atypical or subject them to unique defenses that

are inapplicable to many members and likely to become a focus of the litigation. As to MacDonald,

Defendants argue that his testimony that he could not articulate any loss arising from his Western

Sky loans, that the loans were valid (despite seeking a declaration of invalidity) and that he
                                                     10
received exactly what was promised undermine his CFA claims and render him atypical. As to

Spearman, Defendants argue that her testimony on the clarity of Western Sky’s documentation,

the validity of her loan, and the fact that Spearman took out three Western Sky loans, suggesting

she was satisfied with her experience with them. They also argue that both Plaintiffs undermined

their CFA claims by testifying that terms such as the interest rate, governing law, finance charges,

amount of payments or the arbitration provision did not factor into their decisions to take out

Western Sky loans. See Spearman Dep. at 52-55; MacDonald Dep. at 81, 233-36; Defs. Mem. at

26-28, ECF No. 96. The Court disagrees.

       None of this testimony renders Plaintiffs’ claims atypical. As to their usury claims in Count

I, their restitution claims in Count III and their RICO claims in Count V, Plaintiffs have carried

their burden of demonstrating that the Plaintiffs’ factual circumstances are sufficiently similar to

those of the class to satisfy Rule 23(a)(3)’s typicality requirement. As for the CFA claims,

Defendants contend that because Plaintiffs testified that they understood the terms of the loan

agreements, that they could not have been deceived. This position misunderstands the Classes’

claims. Plaintiffs’ CFA claims allege that charging usurious interest is an affirmative act, and itself

unlawful conduct under the CFA.        See Cox v. Sears Roebuck & Co., 138 N.J. 2, 17 (1994)

(unlawful conduct falls “into three general categories: affirmative acts, knowing omissions, and

regulation violations.”) Thus, Plaintiffs’ CFA claims do not depend on their understanding of the

agreement, or whether any of its terms were important to them in reaching their decision to take

out Western Sky loans. But even if Plaintiffs attempt to prove their CFA claims by arguing that

the presentation of Western Sky loans was deceptive because Western Sky was a “front” to conceal

Cashcall’s unlawful consumer lending operation, their testimony would not render their claims

atypical. Am. Compl. ¶ 78. That Plaintiffs understood the terms of the loans offered by
                                                      11
Defendants does not undermine Plaintiffs’ assertion that these representations were false or

deceptive. A plaintiff may still be deceived by a false statement that they understand. To hold

otherwise would be to permit Defendants to deceive others, provided that their deceptions are

successful.

         As to the declaratory relief claims in Count V, Defendants misrepresent Plaintiffs

testimony: Spearman did not testify that she thought the loans were valid, but rather that she

“believe[d]” they were valid “when [she] received the -- the loans.” Spearman Dep. at 106:13-21.

This testimony concerns her recollections of her thoughts at the time, not her current contention

that her loans were invalid ab initio. Similarly, MacDonald merely testified that his Western Sky

loan “was valid” as of December 26, 2012, implying that he no longer believes the loan is valid.

MacDonald Dep. at 113:6-11. This statement is too ambiguous for the Court to conclude that

Plaintiff believes that his loan is still valid. In any event, neither statement indicates that either

Plaintiff currently believes that their loans are valid. Their contentions concerning declaratory

relief are sufficiently factually similar to the remainder of the classes’ interests as to render them

typical.4

         Finally, that Spearman took out three Western Sky loans and inquired about potentially

obtaining a mortgage from Western Sky does not render her atypical. Her purported satisfaction

with her Western Sky loans does undermine any of her causes of action. The Court finds that

Plaintiffs’ claims are sufficiently similar to those of the absent class members to render them

typical under Rule 23(a)(3).




4
 The Court also finds that these questions called for Plaintiffs opinions as to the ultimate legal conclusions in this
case, and for that reason, should not be considered on this motion.
                                                              12
             4.        Adequacy

       Rule 23(a)(4) requires the Court to find that “the representative parties will fairly and

adequately protect the interests of the class.” Fed. R. Civ. P. 23(a)(4). “The principal purpose of

the adequacy requirement is to determine whether the named plaintiffs have the ability and the

incentive to vigorously represent the claims of the class.” In re Cmty. Bank of N. Virginia Mortg.

Lending Practices Litig., 795 F.3d 380, 393 (3d Cir. 2015). The Court must also consider whether

any conflicts of interest between the named class members and the remainder of the class preclude

adequate representation. Beck, 457 F.3d at 296 (citing Amchem Products, Inc. v. Windsor, 521

U.S. 591, 625 (1997)). Additionally, Rule 23(g), requires a court certifying a class to determine

whether class counsel is adequate, and directs the court to appoint class counsel after considering:

       (i) the work counsel has done in identifying or investigating potential claims in the
       action;
       (ii) counsel's experience in handling class actions, other complex litigation, and the
       types of claims asserted in the action;
       (iii) counsel's knowledge of the applicable law; and
       (iv) the resources that counsel will commit to representing the class

or other matters pertinent to class counsel’s ability to fairly and adequately represent the class.

Fed. R. Civ. P. 23(g)(1)(A), (B).

       Plaintiffs here are adequate representatives of the class. There is nothing in the record to

suggest that either proposed class representative has a claim or interest antagonistic to the

remainder of the class: both MacDonald and Spearman took out loans from Western Sky allegedly

at usurious interest rates. The only potential difference between the named plaintiffs here and the

remainder of the classes is that Spearman took out multiple loans and allegedly had a positive

experience with Western Sky. But this argument supports certification, as she has potentially

suffered more damages from usury by taking out more loans.


                                                    13
       Defendants’ argument that MacDonald’s lack of credibility renders him an inadequate

representative is unpersuasive. For a named plaintiff’s lack of credibility to preclude a finding of

adequacy, it must be so serious as to subject the named plaintiff to a unique defense. Coyle v.

Hornell Brewing Co., No. 08-2797, 2011 WL 2147218, at *4 (D.N.J. May 26, 2011). “[O]nly

significant credibility concerns that ‘go to the heart of the claims or defenses’ at issue in the case

will create a risk of inadequate representation.” Williams v. Sweet Home Healthcare, LLC, 325

F.R.D. 113, 123 (E.D. Pa. 2018) (quoting Sherman v. Am. Eagle Exp., Inc., No. 09-575, 2012

WL 748400, at *7 (E.D. Pa. Mar. 8, 2012)), leave to appeal denied, No. 18-8014, 2018 WL

4008363 (3d Cir. Mar. 6, 2018). See also Weikel v. Tower Semiconductor Ltd., 183 F.R.D. 377,

397 (D.N.J. 1998) (noting that “[p]roblems of credibility, when sufficiently serious, can prevent a

named plaintiff from being certified as a class representative,” but finding named plaintiff’s

inability to recall certain facts and “evasiveness” insufficiently serious to preclude finding of

adequacy); Hoffman Elec., Inc. v. Emerson Elec. Co., 754 F. Supp. 1070, 1076 (W.D. Pa. 1991)

(finding uncertainty in answering deposition questions, without “obvious contradictions” in

responses, is “no reason to preclude class certification.”).

       Here, MacDonald’s inability to recall certain facts is not so serious as to create a conflict

of interest with absent class members. His inability to recall the date he took out the loan, the

“sales pitch,” the advertised interest rate, or why he stopped making payments are all immaterial

to the claims of the classes in this action, as the relevant date of any loan at can be shown through

documentary evidence, Plaintiffs do not allege that the “sales pitch” is the basis for liability, and

the reason that any Plaintiff stopped making payments on their loans does not bear on the question

of whether they are usurious or originated in violation of the CFA or RICO. To the extent that

Defendants’ arguments could be understood as suggesting that Macdonald has insufficient
                                                     14
knowledge of this action to serve as a representative, it is similarly unpersuasive. “A class

representative need only possess ‘a minimal degree of knowledge necessary to meet the adequacy

standard.’” New Directions Treatment Servs. v. City of Reading, 490 F.3d 293, 313 (3d Cir. 2007)

(quoting Szczubelek v. Cendant Mortgage Corp., 215 F.R.D. 107, 119 (D.N.J. 2003)). Here,

Plaintiffs have shown that both MacDonald and Spearman have such a minimal degree of

knowledge.5

         The Court also finds that class counsel is adequate. They have developed the claims at

issue in this action and engaged in extensive discovery. They have submitted firm resumes

showing extensive experience in consumer class actions, are knowledgeable as to the applicable

law, and have demonstrated that they have sufficient resources to pursue this action. Defendants

briefly argue that Plaintiffs have not made any showing as to how Schall & Barasch, LLC, their

New Jersey local counsel, are adequate to represent Plaintiffs, but the Court finds that they are

sufficiently experienced in class action matters to serve as local counsel in this action. See

Declaration of Patricia Barasch, ECF No. 97.5. The Court thus finds all class counsel adequate.

         B.       Rule 23(b)(3) Requirements

         In addition to the requirements under Rule 23(a), Plaintiffs must also affirmatively

demonstrate that they meet the requirements of one of the categories of class action enumerated in

Rule 23(b). Plaintiffs here seek certification under Rule 23(b)(3), which requires the Court to find

that “the questions of law or fact common to class members predominate over any questions




5
  Defendants’ suggestion that a “third party” initiated this action rather than MacDonald is insufficient to show that
he is not an adequate class representative. The “third party” here was MacDonald’s then-wife, who testified that she
contacted counsel on MacDonald’s behalf because she “did everything in the home.” Ilissa Martinez Dep. at 53, ECF
No. 96.6. This does not suggest that MacDonald himself is either unfamiliar with this action or his duties as a proposed
class representative
                                                               15
affecting only individual members, and that a class action is superior to other available methods

for fairly and efficiently adjudicating the controversy.” Fed. R. Civ. P. 23(b)(3). Under this rule,

Plaintiffs must also demonstrate that class members are sufficiently ascertainable.

               1.      Ascertainability

       Defendants argue that Plaintiffs’ proposed classes are not ascertainable because they are

based on the borrower’s physical location at the time each loan was originated, and because the

two classes are impermissible “fail-safe” classes. Defs. Mem. at 15. The Court disagrees as to

both points.

       Where plaintiffs seek to certify a class under Federal Rule of Civil Procedure 23(b)(3), they

bear the burden of demonstrating that “‘(1) the class is defined with reference to objective criteria;

and (2) there is a reliable and administratively feasible mechanism for determining whether

putative class members fall within the class definition.’” City Select Auto Sales, 867 F.3d at 439

(quoting Byrd v. Aaron’s Inc., 784 F.3d 154, 163 (3d Cir. 2015)) (internal quotation marks and

footnote omitted).

       As an initial matter, Defendants’ argument that Plaintiffs have proposed impermissible

“fail-safe” classes misreads Plaintiffs’ brief. Defs. Mem. at 15. “A ‘fail-safe’ class is ‘one that is

defined so that whether a person qualifies as a member depends on whether the person has a valid

claim.’” Grubb v. Green Tree Servicing, LLC, No. 13-07421, 2017 WL 3191521, at *14 (D.N.J.

July 27, 2017) (quoting Messner v. Northshore University HealthSystem, 669 F.3d 802, 825 (7th

Cir. 2012)). Defendants’ argue that the proposed classes are fail-safe because they use the phrase

“Western Sky Enterprise” in the class definitions, which is defined in the Amended Complaint to

be a “an enterprise to make, service, and collect unlawful, usurious, and unconscionable consumer

loans,” and therefore depends on a merits finding. Am. Compl. ¶ 18. As explained in footnote 3,
                                                     16
supra, this misreads the proposed class definitions on the present motion, where Plaintiffs clarify

that “Western Sky Financial, together with [Defendants Cashcall, WS Funding, Delbert and

Reddam] are referred to . . . as the “Western Sky Enterprise.” Pl. Mem. at 3. The Court will accept

Plaintiffs’ definitions to include each named defendant and Western Sky Financial.

       Defendants also raise an objection concerning the use of the “location” of a borrower as a

criterion for class membership. As currently defined, only borrowers who made a payment on a

loan obtained “where the borrower was located in the State of New Jersey at the time the loan was

originated” will be a member of the class. Pl. Mem. at 14-15. Defendants argue that this is distinct

from the residence that a borrower listed on their loan application to Western Sky, and thus

Defendants’ data regarding the residence that a borrower listed on their loan agreement cannot

determine where any putative plaintiff was physically located at the time of origination. Defs.

Mem. at 16. Plaintiffs have offered to modify this definition to avoid any such problem by

expressly limiting the limiting the class definitions to only New Jersey residents. Pls. Reply at 6,

ECF No. 97. The Court will accept Plaintiffs’ offer, such that the class definition will cover:

       All individuals who, on or after [May 17, 2010 or May 17, 2012], made payments
       to one or more Defendants on loans originated by Cashcall, Inc., WS Funding, LLC,
       Delbert Services Corp, J. Paul Reddam, or Western Sky Financial, LLC where the
       borrower was a New Jersey resident.

As modified, the two proposed classes meet the ascertainability standard. The classes are defined

by reference to objective criteria, namely, whether a borrower made payments on a loan, originated

during a given time period, and was a New Jersey resident. Second, there is an administratively

feasible way of determining whether putative class members fall within the definition. Defendants

have stipulated that they can produce records showing the addresses that borrowers listed on their




                                                    17
loan applications. See Stipulation Regarding Class Data, ECF No. 93.18. Each class is therefore

sufficiently ascertainable to be certified.

              2.        Superiority

        Plaintiffs also bear the burden of demonstrating that “a class action is superior to other

available methods for fairly and efficiently adjudicating the controversy.” Fed. R. Civ. P. 23(b)(3).

The Rule includes four factors relevant to this determination: the class members’ interests in

individually controlling the litigation, the extent and nature of any litigation concerning the

controversy “already begun by or against class members,” the desirability of concentrating the

litigation in a particular forum, and the likely difficulties of managing the action. Id. 23(b)(3)(A)-

(D). “The superiority requirement ‘asks the court to balance, in terms of fairness and efficiency,

the merits of a class action against those of alternative available methods of adjudication.’” In re

Warfarin, 391 F.3d at 533-34 (quoting In re Prudential Ins. Co. Am. Sales Practice Litig. Agent

Actions, 148 F.3d 283, 316 (3d Cir. 1998)).

        Defendants first argue that this action is an inferior to two actions brought by governmental

agencies: an action brought by the Consumer Financial Protection Bureau (“CFPB”), another

action brought by the New Jersey Department of Banking (“NJDOB”). Defs. Mem. at 9-13.

Defendants also argue that this action is inferior to individual actions. Id. at 14. The Court

disagrees.

                        i.      The CFPB Action

        On December 16, 2013, the CFPB brought suit against Cashcall in the United States

District Court for the District of Massachusetts, alleging that loans made by Western Sky under its

arrangement with Cashcall constituted unfair, deceptive, or abusive acts or practices in violation

of the Consumer Financial Protection Act, 12 U.S.C. § 5536(a)(1)(b). See Am. Compl., Consumer
                                                     18
Financial Protection Bureau v. Cashcall, Inc., No. 15-7522 (C.D. Cal.), ECF No. 96.18 (the “CFPB

Action”). The CFPB claimed that Western Sky loans were originated in violation of a number of

state laws, including New Jersey’s consumer finance licensing requirements, and sought restitution

on behalf of all New Jersey borrowers of Western Sky loans, in the amount of all interest, fees and

principal collected on Western Sky Loans. See id. (Demand for Relief, ¶ 4). On September 23,

2015, the CFPB Action was transferred to the United States District Court for the Central District

of California. Barloon Cert. ¶ 4, ECF No. 96.17.

        On August 31, 2016, the California District Court granted the CFPB’s motion for partial

summary judgment, finding Defendants liable on all counts, and the parties then proceeded to a

bench trial on remedies. CFPB Action Summary Judgment Order at 16, ECF No. 96.19. On

January 19, 2018, after trial, the California District Court imposed a $10.3 million civil penalty on

Defendants, but found that “the CFPB did not satisfy its burden of proving that restitution is an

appropriate remedy in this action,” and did not require Defendants to make restitution. CFPB

Action Findings of Fact and Conclusions of Law at 14, ECF No. 96.20. Both the CFPB and

Defendants are appealing various aspects of the judgment in the CFPB Action.6 Barloon Cert. ¶¶

8-9, ECF No. 96.17.

        Incredibly, Defendants argue that this CFPB action, which denied any recovery to the

putative class members here, is a superior means for them to obtain relief. While Defendants

correctly argue that the CFPB Action involves identical issues as the present action, that it seeks

relief on behalf of the same borrowers, and that it is more advanced than this action, Defendants

elide the point that the CFPB Action denied recovery to the borrowers, and thus cannot be a fairer


6
  The California District Court entered final judgment in the CFPB Action on January 26, 2018, assessing only the
civil penalty. Judgment at 2, Consumer Fin. Protection Bureau v. Cashcall, Inc., No. 15-7522, ECF No. 321.
                                                           19
or more efficient means for the borrowers to obtain relief. In re Warfarin, 391 F.3d at 533-34. As

Plaintiffs in this action have a chance to prove their claims and gain some measure of relief, this

action is superior to the CFPB Action, the outcome of the appeal in that action notwithstanding.

                         ii.     The NJDOB Action

        Second, Defendants argue an administrative proceeding brought by the NJDOB is superior

to this class action. Defendants refer to this as the NJDOB “action,” but there is no evidence that

the NJDOB ever filed an action in any court pertaining to these claims. See Defs. Mem. at 13.

The only evidence Defendants offer to show the NJDOB action is superior is an undated order—

apparently issued at some point in 2016—which seeks to have Defendants cease and desist from

making loans in New Jersey, make restitution to New Jersey borrowers, and to pay civil penalties.

Defs. Mem. Ex. N, ECF No. 96.16. There is no indication in the record of what happened after

the NJDOB issued this order. There is no suggestion that the NJDOB assessed any civil penalty

(which still would not provide any recovery to borrowers here), filed any action, or obtained any

settlement that provided some measure of relief to Plaintiffs. Without some showing that the

NJDOB is still pursuing relief on behalf of New Jersey borrowers, the Court cannot conclude that

it is superior to this class action.

                         iii.    Individual Actions

        Finally, Defendants contend that this action is inferior to individual actions, as the

availability of treble damages, costs and attorney’s fees under the CFA eliminates the financial

barriers that might prevent individual plaintiffs from bringing suit. Defs. Mem. at 14. Even

assuming this weighs against certification here, Plaintiffs have carried their burden of

demonstrating that the remaining factors under Rule 23(b)(3) weigh in favor of certification. There

do not appear to be other individual actions filed on behalf of New Jersey residents, indicating that
                                                      20
a lack of individual interest in control over their actions. Given that all class members are New

Jersey residents, it is desirable to concentrate litigation seeking relief in this judicial district.

Further, there are no management problems that would preclude certification. Because the Rule

23(b)(3) factors are satisfied, the Court finds that a class action is superior to other methods of

adjudication.

                3.     Predominance

       Under Third Circuit caselaw, the Court must undertake a searching review to determine

whether plaintiffs demonstrated predominance for each of the claims for which Plaintiffs seek

class certification. The predominance inquiry “asks whether common issues of law or fact in the

case predominate over non-common, individualized issues of law or fact.” Neale v. Volvo Cars

of N. Am., LLC, 794 F.3d 353, 370 (3d Cir. 2015). As the Supreme Court has explained:

       An individual question is one where ‘members of a proposed class will need to
       present evidence that varies from member to member,’ while a common question
       is one where ‘the same evidence will suffice for each member to make a prima facie
       showing [or] the issue is susceptible to generalized, class-wide proof.’

Tyson Foods, Inc. v. Bouaphakeo, 136 S. Ct. 1036, 1045 (2016) (quoting Newberg on Class

Actions § 4:50). “[T]he nature of the evidence that will suffice to resolve a question” determines

whether common questions predominate. In re Hydrogen Peroxide, 552 F.3d at 311 (quoting

Blades v. Monsanto Co. 400 F.3d 562, 566 (8th Cir. 2005)). A court’s predominance analysis

“begins, of course, with the elements of the underlying cause of action” to determine what evidence

a plaintiff must marshal in support of her claims. Neale, 794 F.3d at 370 (quoting Erica P. John

Fund, Inc. v. Halliburton Co., 563 U.S. 804, 809 (2011)). This inquiry requires the district court

predict how certain issues will play out at trial, and to determine whether the proposed class-wide

evidence will “actually be sufficient for the class to prevail on the predominant issues in the case.”

                                                     21
Harnish v. Widener Univ. Sch. of Law, 833 F.3d 298, 305 (3d Cir. 2016). Although these

determinations may necessarily entail “judging credibility, weighing evidence, or deciding issues

that overlap with the merits of a plaintiff's claims,” courts should endeavor not to address merits-

based issues beyond what is necessary to determine whether certain elements may be shown

through common or individualized proof. Id. at 304-05. And while Rule 23(b)(3) generally

requires plaintiffs seeking certification to affirmatively demonstrate predominance, plaintiffs need

not produce evidence on an issue or element where the relevant claims will rise or fall in unison.

Id. at 305.      The Court concludes that Plaintiffs have shown that common questions will

predominate for each of their claims in this action.

                           i.       Usury

         Plaintiffs bring their usury claims under two New Jersey statutes, N.J.S.A. §§ 31:1-1,

2C:21-19.7 Under either statute, Plaintiffs must “establish three elements: (1) a loan of money, (2)

an absolute obligation to repay the principal and (3) the exaction of a greater compensation than

that allowed by law for the use of the money.” Dopp v. Yari, 927 F. Supp. 814, 820 (D.N.J. 1996).

The civil remedy for a usurious loan is to sever the interest portion of the loan and permit recovery

only of the principal. Id.

         Here, documentary evidence—in the form of the class members’ loan agreements—will

suffice to show all three elements of usury. The loan agreements are largely identical: each shows

a loan of money, an obligation to repay, and each specifies an interest rate. See Form Loan

Agreements, ECF No. 93.15-16; Redlined Comparison of Loan Agreements, ECF No. 19.17.


7
  Under N.J.S.A. § 31:1-1(e)(1), loans “in the amount of $50,000 or more” may generally accrue “interest at any such
rate, . . . nothwithstanding that it exceeds a rate” above the civil usury limit of 16%, subject to certain exceptions.
Loans above this limit are still subject to the criminal usury statute, N.J.S.A. § 2C:21-19. See Stuchin v. Kasirer, 237
N.J. Super. 604, 610 & n.3 (App. Div. 1990).
                                                               22
Each loan agreement was in a standard form, substantially identical to those governing Plaintiffs’

loans. See MacDonald Loan Agreement, ECF No. 94.2; Spearman Loan Agreements, ECF No.

93.7. Under these conditions, questions of law and fact common to the class will predominate,

such as whether each contract was an absolute obligation to repay a usurious loan and whether the

compensation of each loan amounted to usury. Damages may then be calculated on a purely

individual basis.

         Under each of these loan agreements, there is a fixed payment schedule, with a first month

payment slightly lower than the remaining, equally sized payments. Each loan bears an interest

rate of between approximately 116% and 319%. ECF Nos. 93.7, 93.16. New Jersey’s usury limit

is 16% per annum. Thus any person who made payments in excess of 16% per year will have a

cause of action for damages from Defendants.

         In opposition, Defendants argue that Plaintiffs cannot show the fact of injury (i.e., that each

class member has indeed been damaged)8 through common proof. Under New Jersey’s civil usury

statutes, where a borrower asserts an affirmative claim for usury (rather than a defense to a lender’s

action to recover on a usurious debt), the borrower’s recovery is limited to only the interest

“usuriously paid, and the lender can retain the legal interest.” Speare v. Consol. Assets Corp., 367

F.2d 208, 212 (2d Cir. 1966) (interpreting New Jersey law and collecting cases); see also

Neuscheler v. See, 131 N.J.L. 368, 371 (Sup. Ct. 1944) (same). Defendants argue that this

limitation precludes certification of a class of borrowers, as they can only meet the required

showing of injury if each member can prove that they paid interest at a usurious rate. The Court

disagrees.


8
 Despite using terms that could be understood as relating to Article III standing, the Court does not read Defendants’
briefs as suggesting that the named Plaintiffs lack constitutional standing to bring this action.
                                                              23
       First, this argument assumes that Plaintiffs are required to show the fact of injury in order

to assert a usury claim. This argument misreads New Jersey law. For certain claims, such as those

asserting an antitrust injury, a plaintiff is required to show the fact of injury on a classwide basis

because an injury “is an essential element of an antitrust claim.” In re Thalomid, 2018 WL

6573118, at *11. As noted above, to state a claim for usury, a Plaintiff need not demonstrate that

they actually paid usurious interest, only that they entered into a contract to do so. Dopp, 927 F.

Supp. at 820. As Plaintiffs are not required to show the fact of payment to state a usury claim,

they need not be able to show the fact of injury on a classwide basis.

       Second, even if Plaintiffs were required to show the fact of injury on a classwide basis,

Defendants’ argument assumes that they only relevant injury is the payment of usurious interest.

But New Jersey’s laws give borrowers under usurious loans remedies beyond simply recovery of

the usurious portion of interest. In Speare, the court held that where a borrower brought an action

to set aside a loan as usurious, the borrower was entitled to simply tender the remaining principal

of the loan to extinguish the obligation, and that “that no interest is due or need be tendered.” 367

F.2d at 213. Thus, under New Jersey law, a plaintiff is injured merely by entering into an

obligation to pay usurious interest, and may obtain relief from having to pay any interest at all.

Defendants’ argument that those who made payments under usurious loans for less than lawful

interest are uninjured is incorrect: these plaintiffs (including those who only made one partial loan

repayment) have been injured by their continued obligation to pay any interest at all.

       Finally, Defendants’ argument is also belied by the structure of their loan agreements,

which requires repayment on a fixed schedule of payments, with a portion of each payment

directed to interest, and a portion directed to principal. See MacDonald Amortization Schedule,

ECF No. 96.13 (showing an interest portion in every single payment under the loan). Because the
                                                     24
interest rate on MacDonald’s loan was 116.73%, ECF No. 96.5, his very first payment carried

usurious interest. As noted above, every loan agreement for Western Sky had an identical

structure, with interest amortized over a fixed payment schedule. Where Plaintiffs can show a

usurious rate of interest, they can show that borrowers paid such interest by making a single

payment.

       Thus, while Plaintiffs here do not need to demonstrate the fact of injury on a classwide

basis to show predominance on their usury claim, they are able to do so under Western Sky’s

agreements from the existence of a usurious loan and the making of a single payment. Plaintiffs

can answer the question of whether a loan agreement is usurious by using the common evidence

of the agreements themselves, which will suffice to demonstrate their claims. Plaintiffs have

shown that common questions predominate as to their usury cause of action.

                      ii.     New Jersey Consumer Fraud Act

       To prove their claims under the CFA, Plaintiffs must show (1) unlawful conduct by

Defendants; (2) an ascertainable loss by Plaintiffs; and (3) a causal connection between the two.

Harnish, 833 F.3d at 305. Unlawful conduct includes any “unconscionable commercial practice,

deception, fraud, false pretense, false promise, misrepresentation” or the knowing concealment of

a material fact with the intent that others rely on the concealment. N.J.S.A. § 56:8-2. Unlawful

conduct falls “into three general categories: affirmative acts, knowing omissions, and regulation

violations.” Cox v. Sears Roebuck & Co., 138 N.J. 2, 17 (1994). An “ascertainable loss” is “‘either

an out-of-pocket loss or a demonstration of loss in value’ that is ‘quantifiable or measurable.’”

Marcus v. BMW of N. Am., LLC, 687 F.3d 583, 606 (3d Cir. 2012) (quoting Thiedemann v.

Mercedes–Benz U.S.A., LLC, 183 N.J. 234 (2005)). “The out-of-pocket rule applies when a

plaintiff can demonstrate that he paid money, and is now, out-of-pocket.” Dicuio v. Brother Int'l
                                                    25
Corp., No. 11-1447, 2012 WL 3278917, at *7 (D.N.J. Aug. 9, 2012). To prove a CFA claim, a

plaintiff does not need to show reliance; that is, the CFA “does not require proof that a consumer

would not have purchased a product absent the alleged unlawful practice or even proof that the

unlawful practice played a substantial part in his or her decisionmaking.” Marcus, 687 F.3d at

606. All the CFA requires is that “the alleged unlawful practice must be a proximate cause of the

plaintiff's ascertainable loss.” Id.

        Plaintiffs contend that a violation of the criminal usury statute, N.J.S.A. § 2C:21-19, is

itself an unconscionable commercial practice that may give rise to liability under the CFA. See

Green v. Cont’l Rentals, 292 N.J. Super. 241, 257 (Law. Div. 1994) (“N.J.S.A. 2C:21–19 prohibits

a loan or forbearance with an interest rate exceeding 30% per annum. The interest rates here far

exceed that limitation and constitute an unconscionable practice.”). Under this theory, Plaintiffs’

ascertainable loss is the amount paid over the criminal usury limit, and the causal connection is

that Plaintiffs would not have paid this additional interest without Defendants charging it.

        Defendants counter that accepting this argument would have the effect of eliminating the

causation element of a CFA claim, which requires the Court to evaluate both a defendant’s conduct

and a plaintiffs’ conduct to determine if it is sufficiently uniform to be subject to proof on a

classwide basis. The Court disagrees, as Defendants’ position misreads the relevant caselaw.

        First, the cases that Defendants use to argue that usurious interest is not a per se violation

of the CFA are inapposite. In Ciser v. Nestle Waters North America Inc., the Court of Appeals

held that a flat late payment fee, unrelated to any cost to the defendant, could not form the basis of

a CFA claim because it was fully disclosed, and thus lacked the required “element of deceptive

conduct, explicit or implicit, to be actionable as an unlawful commercial practice.” 596 F. App’x

157, 162 (3d Cir. 2015). This case does not shed light on whether a breach of the usury statute
                                                     26
constitutes an unconscionable commercial practice because charging the late fee did not violate

another statute.9

         New Jersey’s courts regularly find that the violation of a different statute or even municipal

ordinance may also violate the CFA as an affirmative act. See Lemelledo v. Beneficial Mgmt.

Corp. of Am., 150 N.J. 255, 275 (1997) (finding CFA prohibits practice of “loan packing,” selling

insurance to borrowers by increasing the principal borrowed, despite extensive additional

regulation of the sale of insurance, including by statute); Heyert v. Taddese, 431 N.J. Super. 388,

415 (App. Div. 2013) (charging rent above limits of local rent control ordinance qualifies as

unconscionable commercial practice under CFA). Defendants have not given the Court any basis

to distinguish the sale of credit insurance from usurious loans, thus the Court concludes that

Plaintiffs may prove that Defendants violated the CFA by making loans at usurious rates, and may

use the same evidence in support of their CFA claim.

         Second, Defendants misstate what a plaintiff must demonstrate to show that common

questions predominate on a CFA claim. Their argument that Plaintiffs must show not only that

defendants acted in a uniform manner, but also that plaintiffs responded in a sufficiently uniform

fashion misunderstands Plaintiffs’ theories under the CFA. This requirement only applies if a

plaintiff seeks to rely on a presumption of causation under the CFA based on a misrepresentation

or omission. As the Third Circuit has made clear, where a CFA plaintiff “knows the truth behind

a fraudulent misrepresentation or omission, that plaintiff may not succeed.” Marcus, 687 F.3d at

609. In order to accommodate this rule, to certify a CFA claim based on a misrepresentation or


9
  Cox, 138 N.J. at 19, a leading case on the definition of an unconscionable commercial practice, makes a related
point: that an unconscionable commercial practice implies a “lack of ‘good faith, honesty in fact and observance of
fair dealing,’” and that ordinary breaches of contract or warranty do not constitutes per se violations of the CFA. Id.
at 18 (quoting Kugler v. Romain, 58 N.J. 522, 544 (1971)).
                                                              27
omission, courts can apply a presumption that a misrepresentation or omission caused purchasers

of a product to incur a loss, provided that the plaintiff can show that class members reacted to the

truth, if knowable, in a uniform manner. Id. This rule is inapposite here: Plaintiff’s claim is not

premised on a misrepresentation or omission, but rather on the affirmative act of charging usurious

interest.10 Plaintiff can demonstrate that the affirmative act of charging usurious interest caused

an ascertainable loss in the form of interest payments, and there is no question that charging the

interest is the proximate cause of the Plaintiffs’ out-of-pocket loss.

         Plaintiffs have therefore shown that they can use common evidence to prove their CFA

claims, and that common questions predominate. Namely the nearly identical, allegedly usurious

loan agreements, which caused an out of pocket loss in the form of usurious interest.

                           iii.     Unjust Enrichment

         Plaintiffs have also shown that common issues predominate on their unjust enrichment

claim. To prevail on this claim, Plaintiffs must demonstrate that “(1) they conferred a benefit on

[Defendants], and (2) retention of that benefit without payment would be unjust.” In re Mercedes-

Benz Tele Aid Contract Litig., 257 F.R.D. 46, 72 (D.N.J. 2009), opinion clarified, 267 F.R.D. 113

(D.N.J. 2010), opinion modified on reconsideration, 2010 WL 2976496 (D.N.J. July 22, 2010).

Here, Plaintiffs can show all elements of this claim with common evidence, as each plaintiff

allegedly conferred a benefit on Defendants in the form of loan payments made under substantively



10
   More succinctly, “if the truth behind alleged [misrepresentations or omissions] is knowable and if evidence suggests
that class members did not react to information about the product they purchased or leased in a sufficiently similar
manner such that common issues of fact would predominate, then certification is improper.” Marcus, 687 F.3d 609.
Indeed, where there is “no evidence that class members could have known the truth behind [a] defendant’s
representations,” a plaintiff need not show that their reaction was in some manner uniform. Id. See also McNair v.
Synapse Grp., Inc., No. 06-5072, 2009 WL 1873582, at *10 (D.N.J. June 29, 2009) (requiring such a showing where
alleged unlawful conduct involved deceptive or misleading prompts in automated telephone system for magazine
renewals).
                                                              28
identical agreements, and thus the common question for trial on these claims is whether

Defendants’ retention of their payments is unjust. The relevant circumstances that could make

retention of these benefits unjust all relate to Defendants’ conduct in operating their loan business,

including whether the putative plaintiffs’ payments under the allegedly usurious loan agreements

were retained unjustly, or whether Defendants representations regarding the allegedly sham tribal

affiliation render retention of the benefits unjust. Here, all loan agreements are allegedly defective

in the same manner, and the lack of significant variation between them and the uniform

circumstances under which Plaintiffs made payments indicate that common questions will

predominate on Plaintiffs’ unjust enrichment claim.

                       iv.     Declaratory Relief

       Plaintiffs also seek a declaration that CRST law does not apply to the loan agreements, and

that the arbitration agreement and class action waivers in the agreements are void. Plaintiffs

correctly note that this Court has already ruled on these issues as to the named Plaintiffs in ruling

on Defendants’ motion to dismiss and compel arbitration. See MacDonald, 2017 WL 1536427, at

*10. The Court concludes that common questions of law and fact predominate on these claims.

Under the Declaratory Judgment Act, in any case or controversy within the Court’s jurisdiction,

the Court “may declare the rights and other legal relations of any interested party seeking such

declaration, whether or not further relief is or could be sought.” 28 U.S.C. § 2201. In determining

which law applies to the loan agreements and whether their arbitration and class waiver provisions

are enforceable, the Court will look to the agreements themselves, all of which have substantially

identical choice of law, arbitration and class waivers, and the locations of the parties in entering

into the contracts, which for the purposes of the class definition here, is New Jersey. Plaintiffs



                                                     29
have thus shown that this claim can be proven by common evidence, and thus common questions

will predominate under Rule 23(b)(3).

                       v.       RICO Claims

       Finally, Plaintiffs’ RICO claims are also appropriate for class treatment. The RICO statute

prohibits “any person employed by or associated with any enterprise engaged in, or the activities

of which affect, interstate or foreign commerce, to conduct or participate, directly or indirectly, in

the conduct of such enterprise’s affairs through . . . collection of unlawful debt.” 18 U.S.C.

§ 1962(c). The statute defines “unlawful debt” as a debt which is “unenforceable under State or

Federal law in whole or in part as to principal or interest because of the laws relating to usury” and

which was incurred in “the business of lending money or a thing of value at a rate usurious under

State or Federal law, where the usurious rate is at least twice the enforceable rate.” 18 U.S.C. §

1961(6). Under this definition, “the prohibition on the ‘collection of unlawful debt’ under the

statute encompasses efforts to collect on a usurious loan.” Goldenstein v. Repossessors Inc., 815

F.3d 142, 148 (3d Cir. 2016).

       Thus, to prevail, Plaintiffs must prove that defendants participated in (1) the conduct (2) of

an enterprise (3) through the collection of unlawful debt (4) resulting in an injury to business or

property. Goldenstein, 815 F.3d at 147; see also Reyes v. Netdeposit, LLC, 802 F.3d 469, 483 (3d

Cir. 2015) (describing elements and requiring plaintiffs to show that the RICO violation was the

but for proximate cause of their injury). Where a plaintiff claims that the collection of unlawful

debt is the basis of a RICO claim, “[o]nly one act of collecting or attempting to collect unlawful

debt is necessary to establish that predicate act. An actual exchange of cash need not be shown,

only a single act which would tend to induce another to repay on an unlawful debt incurred in the



                                                     30
business of lending money.” United States v. Eufrasio, 935 F.2d 553, 576 (3d Cir. 1991) (citations

omitted).

       In RICO cases, predominance is satisfied if “each element of the alleged RICO violation

involves common questions of law and fact capable of proof by evidence common to the class.”

Reyes, 802 F.3d at 489. This requires the Court to determine whether there are reliable means for

proving classwide injury. Id.

       Here, Plaintiffs have shown that common questions predominate for each of the elements

of their RICO claim. Whether Defendants engaged in conduct as part of RICO enterprise is

common to the class (and raises no individual issues whatsoever), as is whether they did so through

the collection of unlawful debt. Plaintiffs can show that Defendants conducted their alleged RICO

enterprise through common documentary evidence concerning the relationships between Western

Sky Financial and Defendants and the testimony of their officers and employees.

       Defendants argue that Plaintiffs cannot demonstrate causation through common evidence,

as the cases Plaintiffs rely on involved schemes where purchasers of products received no value

whatsoever for their products, while here Plaintiffs did received value in the form of a loan. The

Court disagrees. Plaintiffs’ injury is the payment of usurious interest, which they allege they would

not have paid had Defendants not conducted a sham enterprise to appear as if a tribal entity was

loaning their money, beyond usurious rates. As noted above, there is substantial similarity between

of the loan agreements here, each of which includes loans of at least twice the usurious rate. ECF

Nos. 93.7, 93.16 (showing interest rates of 116% or higher). While the ultimate question of

causation remains for the trier of fact, Plaintiffs have carried their burden of demonstrating that

injury and causation can be shown on a classwide basis.



                                                     31
       C.      Waiver

       Finally, Defendants argue that Plaintiffs waived any right to bring a class action due to a

waiver of such rights in the arbitration agreement contained in their loan agreements. The Court

disagrees. The class action waiver that Defendants seek to enforce is an integral part of the

arbitration agreement which the Third Circuit has already held to be unenforceable.           See

MacDonald, 883 F.3d at 232. The Court rejects its applicability here.

V.     CONCLUSION

       For the reasons stated above, Plaintiffs’ motion for class certification is GRANTED and

the class, as modified, is certified. An appropriate order follows.

                                                   /s Madeline Cox Arleo___________
                                                   MADELINE COX ARLEO
                                                   UNITED STATES DISTRICT JUDGE




                                                    32
